                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MIKOS MILLER,                             :     CIVIL ACTION
                                          :     NO. 19-03125
            Petitioner,                   :
                                          :
      v.                                  :
                                          :
MARK GARMAN, et al.,                      :
                                          :
            Respondents.                  :


                                 O R D E R


            AND NOW, this 2nd day of January, 2020, upon

consideration of the Petition for a Writ of Habeas Corpus, the

Commonwealth’s Answer, and other documents filed by the parties, 1

and after review of the Report and Recommendation of the United

States Magistrate Judge Carol Sandra Moore Wells and Miller’s

objections thereto, it is hereby ORDERED as follows:

    1. Miller’s objections to the Report and Recommendation (ECF

      No. 13) are OVERRULED; 2


1     The Court received Miller’s “Reply to Answer of the Respondent” (ECF
No. 12) on November 19, 2019. However, because Miller’s is a pro se inmate,
the Reply is deemed “filed” as of November 8, 2019, when he gave the Reply to
prison officials for it to be mailed. See Burns v. Morton, 134 F.3d 109, 112-
13 (3d Cir. 1998). Therefore, the Reply was timely filed in accordance with
Judge Wells’s order extending time for Miller to file a reply. ECF No. 9.
Although Judge Wells filed her Report and Recommendation on November 15,
2019, before receiving Miller’s Reply, the Court has reviewed the Reply in
consideration of this Order.

2     Miller’s petition asserts two grounds for habeas relief. He argues
that, in light of Alleyne v. United States, 570 U.S. 99 (2013), his sentence
is unconstitutional as it was contingent on facts not found by the jury.
Miller also argues that, for the two petitions filed after his finalized
conviction and pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.
   2. The Report and Recommendation is APPROVED and ADOPTED;




Cons. Stat. Ann. §§ 9541-46, his counsels were constitutionally ineffective
for failing to challenge the constitutionality of his sentence based on
Alleyne.
      On November 15, 2019, Judge Wells recommended that the Court dismiss
Miller’s petition as time-barred. The Court received Miller’s objections on
December 12, 2019.
      Miller raises objections to the Report and Recommendation on two
grounds. He argues that the Court should not adopt the Report and
Recommendation because it failed to address “[First] the Cause and Prejudice,
and [Second] the Fundamental Miscarriage of Justice, exceptions invoked by
Petitioner within his Petition and Reply.” ECF No. 13 at 1. The Court now
finds that the Report and Recommendation correctly concluded Miller’s
petition is time-barred pursuant to the Anti-Terrorism and Effective Death
Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2244(d)(1), and that his
objections lack merit.
      First, despite Judge Wells’s finding that equitable tolling was not
available to him, Miller maintains that a plea of “Cause and Prejudice” is
not subject to AEDPA’s one-year statute of limitations. In other words,
Miller’s objection “asserts not an excuse for filing after the statute of
limitations has run” but rather that a plea of cause and prejudice “can
overcome AEDPA’s one-year statute of limitations” regardless of his diligence
in pursuing relief. McQuiggin v. Perkins, 569 U.S. 383, 391 (2013). His
objection “thus seeks an equitable exception to [§ 2244], not an extension of
the time statutorily prescribed.” Id. While an equitable exception may be
theoretically available for a plea of “actual innocence,” Id., in this case,
Miller advances no facts in support of such a claim. No equitable exception
to AEDPA’s statute of limitations is available to Miller.
      Regardless, Miller is unable to establish prejudice because Alleyne
does not apply to his case. The prejudice prong of cause and prejudice is
shown by an error that ”worked to [a petitioner’s] actual and substantial
disadvantage.” United States v. Frady, 456 U.S. 152, 170 (1982). The Third
Circuit has held that “Alleyne cannot be applied retroactively to cases on
collateral review.” United States v. Winkelman, 746 F.3d 134, 137 (3d Cir.
2014); see also Pennsylvania v. Washington, 142 A.3d 810, 820 (Pa. 2016)
(“Alleyne does not apply retroactively to cases pending on collateral
review.”). The Pennsylvania Superior Court affirmed Miller’s judgement of
sentence on March 8, 2013. Miller did not appeal, and his conviction became
final on April 8, 2013—prior to the Supreme Court’s June 17, 2013 decision in
Alleyne, 570 U.S. 99 (2013). It was not until May 2, 2014, that Miller first
collaterally challenged the finalized judgment of sentence. Because this
challenge was on collateral review, Alleyne did not, under Third Circuit
precedent, apply retroactively to his case, and thus there was no prejudice
from his counsels’ failure to raise it.
      Finally, as to Miller’s second argument that Judge Wells did not
consider his claim of a fundamental miscarriage of justice exception, the
Court finds this is incorrect. See ECF No. 10 at 5 n.4 (“Petitioner has also
failed to advance any new, reliable evidence of his actual innocence to avoid
time-bar. See McGuiggin v. Perkins, 569 U.S. 383, 386 (2013).”). Therefore,
the second argument has no merit.
      For these reasons, Millers objections are overruled.


                                      2
3. The Petition for a Writ of Habeas Corpus is DISMISSED,

  without an evidentiary hearing; and

4. Miller has not established that reasonable jurists would

  disagree with this Court’s procedural disposition of his

  claim. Consequently, a certificate of appealability is

  DENIED.

       AND IT IS SO ORDERED.



                      /s/ Eduardo C. Robreno
                      EDUARDO C. ROBRENO,    J.




                               3
